           Case 3:20-cv-00133-JCH Document 117-1 Filed 06/25/20 Page 1 of 1


                DONAHUE, DURHAM & NOONAN, P.C.

Patrick M. Noonan                                                                 Concept Park
pnoonan@ddnctlaw.com                                                              741 Boston Post Road
                                                                                  Suite 306
                                                                                  Guilford, CT 06437
                                                                                  Tel (203) 458-9168
                                                                                  Fax (203) 458-4424




                                                  June 15, 2020
Mr. Jakub Madej
65 Dwight Street
New Haven, CT 06511

       RE:     Madej v. Yale University

Dear Jakub:

       In compliance with the subpoena issued to the Yale University Police Department, I am
enclosing a disk containing all camcorder images with your interaction with the Yale Police
Department on March 17, 2020.


                                                  Very truly yours,

                                                  Patrick M. Noonan


                                                  Patrick M. Noonan


PMN/alc
